DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed on 11/27/2020, with respect to the rejection(s) of claims 1, 3-8, and 10-22 under previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further considerations and examinations, claims 1, 3-8, and 10-22 are allowed particularly none of prior arts references either alone " facilitating a transmission of video data to a first device and a second device; initiating a media effect according to a device-agnostic coordinated activity protocol, the media effect modifying the video data as viewed at the first device and at the second device; and receiving an application programming interface (API) call relating to the media effect, the API call made from the first device according to the coordinated activity, the API call associated with generic data that specifies a modification to be made to the video data, the generic data being in a format that is not predefined by the coordinated activity protocol” as recited in the independent claim 1, 8, and 15.

Allowable Subject Matter
Claims 1, 3-8, and 10-22 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425